LAGARDE, Justice,
concurring.
I agree with the majority’s conclusion that there is sufficient evidence to show that Peterson affirmed the lease. I disagree with their decision that this case is an appeal from a summary judgment. The parties clearly intended for the trial court to decide this case and for this Court to review it as an agreed case under rule 263. See Tex.R.Civ.P. 263.
As the majority note, the parties filed motions and cross-motions for summary judgment. In its cross-motion, NCNB agreed that Peterson’s affidavit accurately stated the facts and that the only issue was the application of the law to these facts. The parties then jointly filed a “Rule 263 Submission of Agreed Case.” In the submission of agreed case, the parties agreed that Peterson’s affidavit, with the exception of one paragraph, “accurately set forth the objective facts underlying the dispute.” The parties then referred the court to their respective motions for summary judgment for their legal arguments.
The majority conclude that this case was a summary judgment instead of an agreed case because the trial court did not certify the stipulations and because “it is clear from the record the trial court considered matters other than the stipulations in rendering its judgment.” The fact that the trial court did not certify the stipulation is of no moment in light of the failure of either side to object to or even raise that fact. As long as the parties stipulate all of the facts, their failure to comply strictly with rule 263 does not prevent the case from being decided as an agreed case. Lambda Constr. Co. v. Chamberlin Waterproofing & Roofing Sys., Inc., 784 S.W.2d 122, 125 (Tex.App.—Austin 1990, writ denied); Reed v. Valley Fed. Sav. & Loan Co., 655 S.W.2d 259, 264 (Tex.App.—Corpus Christi 1983, writ ref’d n.r.e.). Here, the parties stipulated that Peterson’s affidavit constituted all the facts of the case. Any error by the trial court in not certifying the stipulation was waived by the parties’ failure to bring the lack of certification to the trial court’s attention.
As for the issue of whether the trial court clearly considered evidentiary matters other than the stipulation in rendering judgment, the majority apparently rely on the following language in the judgment:
The [cjourt has carefully considered the Rule 263 Submission, the prior motions for summary judgment filed by each party, and the arguments and authorities presented by counsel. Based upon such consideration, the [c]ourt is of the opinion that judgment should be rendered in favor of plaintiff NCNB Texas National Bank.
(Emphasis added.) The fact that the trial court considered the prior motions for summary judgment does not mean that the trial court considered evidence other than the stipulation in rendering judgment. Peterson’s motion for summary judgment contained two types of summary judgment evidence: Peterson’s affidavit with its referenced documents, which is the stipulation *268in the rule 263 agreed case, and Peterson’s request for admissions to NCNB and NCNB’s answer to the request. The issues in the request for admissions are all contained in Peterson’s affidavit, and the answers are consistent with the affidavit. Therefore, even if the trial court did “carefully [consider]” the request for admissions and the answers thereto in Peterson’s motion for summary judgment, the court could not have considered anything not contained in Peterson’s affidavit. NCNB’s cross-motion for summary judgment did not contain any summary judgment evidence. I, therefore, conclude that the trial court did not consider any evidentiary matters outside the stipulation in rendering judgment. Accordingly, I would treat this case the way the parties tried it below and argued it before this Court — as an agreed case under rule 263.